DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is the response to amendment filed 03/28/2022 for application 16/103891.
Claims 1-12, 14, 21-22, and 25-27 are currently pending and have been fully considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 14, 21-22, and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,604,709.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed toward the treatment of a heavy marine fuel oil to meet the standards of ISO 8217(2017).
Claims 1-12, 14, 21-22, and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,533,141.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed toward the treatment of a heavy marine fuel oil to meet the standards of ISO 8217(2017).



Response to Arguments
Applicant’s amendments to only residual marine fuels (as set forth in ISO 8217) as well as the arguments presented in pp 31-32 of the response filed 03/28/2022, regarding characteristics of the marine fuels not being explicitly, have been fully considered and are persuasive.  
The 35 USC 103 rejections of 1-12, 14, 21-22, and 25-27 as being unpatentable over WEISS et al. (USPGPUB 2014/0332444) in view of DROUBI et al. (USPGPUB 2015/0337225)   have been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WEISS et al. (USPGPUB 2014/0299515) teach process for conversion of petroleum feed that comprises 3 steps: a hydroconversion step in an ebullated bed, a separation step to recover a residual fraction, and a step of fixed bed hydrotreatment of the residual fraction that comprises a hydrodemetallaton step followed by a hydrodesulphurization step.
WEISS et al. (USPGPUB 2016/0122666) teach a method for the production of a fuel of heavy fuel type that may be able to become a marine fuel from a heavy hydrocarbon containing feedstock having a sulphur content of at least 0.5 wt%. The process comprises a fixed-bed hydrotreatment stage, an intermediate separation and a hydrocracking stage.
CHRISTMAN et al. (U.S. 3926784) teach hydrodesulphurization while substantially minimizing hydrocracking during hydrodesulphyrization.
MILSTEIN et al. (U.S. 4054508) teach de-metalation and desulfurization of residual oil utilizing hydrogen and trickle beds of catalysts in three beds.
OLECK et al. (U.S. 4089774) teach process for de-metalation and desulfurization of petroleum oils.
ANTIPOV (WO 2005/028596) teaches marine fuels.
ROBINSON et al. (USPGPUB 2016/0160139) teach low sulfur marine bunker fuels.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771      




/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771